Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 30,
2013, is entered into among Joe’s Jeans, Inc., a Delaware corporation (the
“Company”), and the parties identified as “Investors” on the signature
pages hereto and any party identified on the signature page of any Joinder
Agreement executed and delivered pursuant to Section 2.9 (each, including the
Investors, a “Holder” and collectively, the “Holders”).  Capitalized terms used
but not otherwise defined herein are defined in Section 1.1.

 

W I T N E S S E T H

 

WHEREAS, the Investors have, pursuant to the terms of the Stock Purchase
Agreement dated as of July 15, 2013 by and among the Company, each of the
Investors and certain other parties thereto (the “Stock Purchase Agreement”),
agreed to sell to the Company shares of common stock and preferred stock of
Hudson Clothing Holdings, Inc. (“Hudson”).

 

WHEREAS, the Investors received the Buyer Notes (as defined in the Stock
Purchase Agreement) as consideration for their shares of Hudson, which Buyer
Notes are convertible into Common Stock on the terms set forth in the Buyer
Notes.

 

WHEREAS, the execution and delivery of this Agreement by the Company and each of
the Investors is a condition to the consummation of the transactions
contemplated by the Stock Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Definitions

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth below:

 

“Adverse Effect” has the meaning set forth in Section 2.1(e).

 

“Advice” has the meaning set forth in Section 2.6.

 

“Affiliate” has the meaning set forth in the Stock Purchase Agreement.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Board” means the board of directors of the Company.

 

--------------------------------------------------------------------------------


 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Common Stock” means the common stock of the Company, par value $.10 per share,
as constituted on the date hereof, any such stock into which such Common Stock
shall have changed or any stock resulting from any reclassification of such
Common Stock and any shares of any class of the Company’s common stock issued
with respect to shares of Common Stock by way of stock split, stock dividend or
other recapitalization.

 

“Company” has the meaning set forth in the preamble to this Agreement and will
include any successors thereto pursuant to Section 2.11.

 

“Covered Persons” has the meaning set forth in Section 2.8(a).

 

“Demand Registration” has the meaning set forth in Section 2.1(a)(i).

 

“Demand Request” has the meaning set forth in Section 2.1(a)(i).

 

“Demanding Stockholder” has the meaning set forth in Section 2.1(a)(i).

 

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus and (ii) each Issuer Free Writing Prospectus.

 

“Effectiveness Period” has the meaning set forth in Section 2.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 

“Excluded Registration” means a registration under the Securities Act of
(i) securities on Form S-8 or any similar successor form or (ii) securities to
effect the acquisition of, or combination with, another Person registered on
Form S-4 or any similar successor form.

 

“Fireman” means Fireman Capital CPF Hudson Co-Invest LP and its Affiliates.

 

“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof;
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government; any
court, tribunal or arbitrator; any self-regulatory organization; or any
securities exchange or quotation system.

 

“Holder” has the meaning set forth in the preamble to this Agreement.

 

“Hudson” has the meaning set forth in the recitals to this Agreement.

 

“Inspectors” has the meaning set forth in Section 2.5(l).

 

“Investors” has the meaning set forth in the preamble to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus” as
defined in Rule 433 promulgated under the Securities Act.

 

“Long-Form Registration” shall mean any Demand Registration that will be made on
Form S-1 or any successor form or equivalent form under the Securities Act.

 

“Joinder Agreement” has the meaning set forth in Section 2.9.

 

“Material Disclosure Event” means, as of any date of determination, any event
relating to the Company or any of its Subsidiaries that the Board reasonably
determines in good faith, after consultation with outside counsel to the
Company, (i) would require disclosure of material, non-public information in any
registration statement or related prospectus including Registrable Shares
(including documents incorporated by reference therein) so that such
registration statement would not be materially misleading or otherwise not in
compliance with applicable securities laws, (ii) would not otherwise be required
to be publicly disclosed by the Company at that time in a periodic report to be
filed with or furnished to the SEC under the Exchange Act but for the filing of
such registration statement or related prospectus and (iii) if publicly
disclosed at the time of such event, could reasonably be expected to have a
material adverse effect on the business, financial condition, prospects or
results of operations of the Company and its Subsidiaries or would materially
adversely affect a pending or proposed material acquisition, merger,
recapitalization, consolidation, reorganization, financing or similar
transaction, or negotiations with respect thereto.

 

“Notice” has the meaning set forth in Section 4.8(a).

 

“Party” means any party to this Agreement.

 

“Person” or “person” means any natural person, firm, limited liability company,
general or limited partnership, association, corporation, company, joint
venture, trust, Governmental Authority or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

 

“Records” has the meaning set forth in Section 2.5(l).

 

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

 

“Registrable Shares” means (i) any and all shares of Common Stock issued or
issuable with respect to the Buyer Notes owned by the Holders and (ii) any and
all shares of Common Stock issued or issuable with respect to the Registrable
Shares by way of stock dividend or a stock split or in connection with any
combination of shares, recapitalization, merger, consolidation or other
reorganization; provided that Registrable Shares shall cease to be Registrable
Shares as set forth in Section 3.1.

 

“Requesting Holders” shall mean any Holder or Holders requesting to have its or
their Registrable Shares included in any Demand Registration or Shelf
Registration.

 

3

--------------------------------------------------------------------------------


 

“Required Filing Date” has the meaning set forth in Section 2.1(a)(ii).

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as the same may
be amended from time to time, and any successor or similar rule or regulation
hereafter adopted by the SEC.

 

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration” has the meaning set forth in Section 2.1(b).

 

“Short-Form Registration” shall mean any Demand Registration that will be made
on Form S-3 or any successor form or equivalent form under the Securities Act.

 

“Stock Purchase Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Subsidiaries” means any other Person (a) in which the Company owns, directly or
indirectly, fifty percent (50%) or more of the securities or other ownership
interests of such other Person, (b) in which the Company owns, directly or
indirectly, securities or other ownership interests having ordinary voting power
to elect a majority of the board of managers or directors, or other persons
performing similar functions, of such other Person or (c) the management of
which is otherwise controlled, directly or indirectly, by the Company.

 

“Suspension Notice” has the meaning set forth in Section 2.6.

 

“Suspension Period” has the meaning set forth in Section 2.6.

 

Section 1.2            Headings

 

Headings shall be ignored in construing this Agreement.

 

Section 1.3            Singular, plural, gender

 

References to one gender include all genders and references to the singular
include the plural and vice versa.

 

Section 1.4            Recitals and Sections

 

References to this Agreement shall include the Recitals to it and references to
Sections are to Sections of this Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 1.5            Information

 

References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

Section 1.6            Interpretation

 

Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”  This Agreement shall be construed as if it is drafted by all the
parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement if an ambiguity or question of intent or interpretation arises.

 

ARTICLE 2
REGISTRATION RIGHTS

 

Section 2.1            Demand Registration

 

(a)                                 Request for Registration

 

(i)                                     On each of the 15 month and 18 month
anniversaries of the date of this Agreement, the Company shall deliver written
notice to the Holders that, beginning on the 15 month anniversary of the date of
this Agreement, the Holders have the right to demand registration for the resale
of their Registrable Shares pursuant to this Section 2.1. At any time following
the 20 month anniversary of the date of this Agreement (or, in the case of
Fireman, the 10 month anniversary of the date of this Agreement), any Holder or
group of Holders that, together with its or their Affiliates, holds more than
twenty percent (20%) of the Registrable Shares (collectively, a “Demanding
Stockholder”) shall have the right to require the Company to prepare and file a
registration statement on Form S-1 or S-3 or any similar form or successor to
such forms under the Securities Act, or any other appropriate form under the
Securities Act or the Exchange Act for the resale of all or part of its
Registrable Shares (a “Demand Registration”), by delivering to the Company
written notice stating that such right is being exercised, naming the Demanding
Stockholder(s) whose Registrable Shares are to be included in such registration,
specifying the aggregate number of the Demanding Stockholder’s Registrable
Shares to be included in such registration and, subject to
Section 2.1(c) hereof, and describing the intended method of distribution
thereof to the extent then known (a “Demand Request”).  The Demanding
Stockholders hereunder shall collectively have the right to require up to two
(2) Long-Form Registrations and an unlimited number of Short-From
Registrations.  The number of Demand Registrations in the form of a Shelf
Registration (as defined below) shall be unlimited.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Subject to Section 2.1(f), the Company
shall prepare and file the registration statement in respect of a Demand
Registration as soon as practicable and, in any event, within ninety (90) days
after receiving a Demand Request (the “Required Filing Date”) on any form for
which the Company then qualifies, and which form shall be available for the
resale of the Registrable Shares in accordance with the intended methods of
distribution thereof, and shall use its commercially reasonable efforts to cause
the same to be declared effective by the SEC as promptly as practicable after
such filing; provided that:

 

(A)                               other than a Shelf Registration, the Company
shall not be obligated to effect a Demand Registration pursuant to this
Section 2.1(a) within ninety (90) days after the effective date of a previous
Demand Registration; and

 

(B)                               the Company shall not be obligated to effect a
Demand Registration pursuant to this Section 2.1(a) unless the Demand Request is
for a number of Registrable Shares with an expected market value that is equal
to at least (x) $9 million as of the date of such Demand Request with respect to
any Long-Form Registration or (y) $3.5 million as of the date of such Demand
Request with respect to any Short-Form Registration.

 

(b)                                 Shelf Registration

 

With respect to any Demand Registration, subject to the availability of a
registration statement on Form S-3 (or any successor form), the Company shall,
upon written request from a Demanding Stockholder, effect as soon as practicable
and, in any event, within one hundred and five (105) days after receiving a
Demand Request, a registration statement providing for the offer and resale of
all Registrable Shares in a continuous offering pursuant to Rule 415 under the
Securities Act (or any successor rule) with a plan of distribution acceptable to
the Holders and suitable for use for the manner of distribution specified by the
Holders (a “Shelf Registration”), and, thereafter, shall use its commercially
reasonable efforts to cause such registration statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof,
but in any event prior to the two (2) year anniversary of the date of this
Agreement. Such Shelf Registration shall cover, to the extent allowable under
the Securities Act and the rules promulgated thereunder (including Rule 416),
such indeterminate number of additional shares of Common Stock resulting from
stock splits, stock dividends or similar transactions with respect to the
Registrable Shares. The Company shall use commercially reasonable efforts to
keep such Shelf Registration continuously effective under the Securities Act
until such date as is the earlier of (i) the date when all Registrable Shares
covered by such Shelf Registration have been sold or (ii) the date on which the
entire amount of all Registrable Shares is available to be sold in a single sale
without any restriction pursuant to Rule 144 as determined by the counsel to the
Company pursuant to a written opinion letter, addressed to the Company’s
transfer agent to such effect (the “Effectiveness Period”). During the
Effectiveness Period, the Company shall

 

6

--------------------------------------------------------------------------------


 

supplement or make amendments to such Shelf Registration, if required by the
Securities Act or if reasonably requested by the Holders or an underwriter of
the Registrable Shares (whether or not required by the form on which the
Registrable Shares are being registered), including to reflect any specific plan
of distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing. If at any time and for any reason an
additional registration statement for the Shelf Registration is required to be
filed for any reason, then the Company shall have forty (40) Business Days to
file such additional registration statement, and the Company shall use
commercially reasonable efforts to cause such additional registration statement
to be declared effective by the SEC as soon as possible, but in no event later
than one hundred and five (105) days thereafter.

 

(c)                                  Selection of Underwriters

 

At the request of the Demanding Stockholder(s) making a Demand Request, the
offering of Registrable Shares pursuant to such Demand Registration, including
pursuant to a Shelf Registration that is a Demand Registration, shall be in the
form of a “firm commitment” underwritten offering. The Demanding Stockholders
making such Demand Request shall select (i) the investment banking firm or firms
to manage the underwritten offering and (ii) counsel to the Requesting Holders;
provided that, in the case of clause (i), such selection shall be subject to the
consent of the Company, which consent shall not be unreasonably withheld or
delayed.  No Holder may participate in any underwritten registration pursuant to
Section 2.1(a) unless such Holder (x) agrees to sell such Holder’s Registrable
Shares on the basis provided in any underwriting agreement described above as
agreed upon by the Company and accepts the underwriters selected in accordance
with the procedures described in this Section 2 and (y) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required by the managing underwriters under the terms
of such underwriting agreements; provided that no such Holder shall be required
to make any representations or warranties, or give any indemnities, in
connection with any such registration other than representations and warranties,
or indemnities, as to (i) such Holder’s ownership of his, her or its Registrable
Shares to be transferred free and clear of all liens, claims, and encumbrances
created by such Holder, (ii) such Holder’s power and authority to effect such
transfer, and (iii) the accuracy and completeness of statements made in a
registration statement, prospectus or other document in reliance upon, and in
conformity with, written information prepared and furnished to the Company or
the managing underwriter(s) by such Holder pertaining exclusively to such
Holder; provided, further that any obligation of such Holder to indemnify any
Person pursuant to any such underwriting agreement shall be several, not joint
and several, among such Holders selling Registrable Shares, and such liability
shall be limited to the net amount received by such Holder from the sale of his,
her or its Registrable Shares pursuant to such registration (which amounts shall
include the amount of cash or the fair market value of any assets, including
Common Stock, received in exchange for the sale or exchange of such Registrable
Shares or that are the subject of a distribution), and the relative liability of
each such Holder shall be in proportion to such net amounts.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Rights of Nonrequesting Holders

 

Upon receipt of any Demand Request, the Company shall promptly (but in any event
within ten (10) days) give written notice of such proposed Demand Registration
to all other Holders of Registrable Shares, who shall have the right,
exercisable by written notice to the Company within twenty (20) days of their
receipt of the Company’s notice, to elect to include in such Demand Registration
such portion of their Registrable Shares as they may request, so long as such
Registrable Shares are proposed to be disposed of in accordance with the method
or methods of disposition requested pursuant to this Section 2.1.  All Holders
requesting to have their Registrable Shares included in a Demand Registration in
accordance with the preceding sentence together with all Demanding Stockholders
shall be deemed to be “Requesting Holders” for purposes herein.

 

(e)                                  Priority on Demand Registrations

 

If the managing underwriters (or, in an offering that is not underwritten, a
nationally recognized investment bank) shall advise the Company and the
Requesting Holders in writing that the number of securities proposed to be
included in a Demand Registration is sufficiently large to cause an adverse
effect on the price, timing or distribution of any such offering, based on
market conditions or otherwise (an “Adverse Effect”), the Company shall include
in such registration, to the extent of the number of securities which the
Company is advised can be sold in such offering (unless with respect to (i) and
(ii) waived by the Demanding Stockholders in their sole discretion) (i) first,
all of the Registrable Shares being sold for the account of the Demanding
Stockholders, pro rata among the Demanding Stockholders based on the number of
Registrable Shares requested to be included in such registration by such
Demanding Stockholders, (ii) second, the Registrable Shares held by other
Requesting Holders, pro rata among the holders of such Registrable Shares based
on the number of Registrable Shares requested to be included in such
registration held by such other Requesting Holders, and (iii) third, other
securities to be sold by the Company for its own account.

 

(f)                                   Deferral of Filing

 

The Company may defer the filing (but not the preparation) of a registration
statement required by this Section 2.1 until after the Required Filing Date
(i) for a period not to exceed one hundred eighty (180) days, if, at the time
the Company receives the Demand Request, there exists a Material Disclosure
Event, or (ii) for a period not to exceed one hundred eighty (180) days, if, at
the time the Company receives the Demand Request, the Board determines in good
faith in its reasonable judgment that such Demand Registration would
(A) materially and adversely interfere with a significant acquisition, corporate
organization or other

 

8

--------------------------------------------------------------------------------


 

similar transaction involving the Company or (B) render the Company unable to
comply with requirements under the Securities Act or Exchange Act.  A deferral
of the filing of a registration statement pursuant to the first sentence of this
Section 2.1(f) shall be lifted, and the requested registration statement shall
be filed forthwith, if, in the case of a deferral pursuant to clause (i) of the
preceding sentence, the Material Disclosure Event is disclosed or terminated,
or, in the case of a deferral pursuant to clause (ii)(A) of the preceding
sentence, the acquisition, corporate organization or similar transaction is
abandoned, or, in the cause of a deferral pursuant to clause (ii)(B) of the
preceding sentence, such Demand Registration would no longer render the Company
unable to comply with the Requirements under the Securities Act or the Exchange
Act; provided, however, that in no event shall a deferral of the filing of a
registration statement pursuant to the first sentence of this
Section 2.1(f) exceed one hundred eighty (180) days.  In order to defer the
filing of a registration statement pursuant to the first sentence of this
Section 2.1(f), the Company shall promptly (but in any event within ten
(10) days), upon determining to seek such deferral, deliver to each Requesting
Holder a certificate signed by an executive officer of the Company stating that
the Company is deferring such filing pursuant to this Section 2.1(f) and a
general statement of the reason for such deferral and an approximation of the
anticipated delay.  Within twenty (20) days after receiving such certificate,
the Demanding Stockholder may withdraw such Demand Request by giving notice to
the Company; if withdrawn, the Demand Request shall be deemed not to have been
made for all purposes of this Agreement and the Company shall pay all expenses
of such withdrawn Demand Registration in accordance with Section 2.7 hereof. 
The Company may defer the filing of a particular registration statement pursuant
to this Section 2.1(f) only once in any consecutive twelve (12)-month period;
provided that any deferral pursuant to the first sentence of this
Section 2.1(f) shall be deemed to be a “Suspension Period” for purposes of
Section 2.6 and shall be subject to the limitations and obligations during
Suspension Periods set forth in Section 2.6.  Each Holder agrees to keep
confidential the fact that the Company has exercised its rights under this
Section 2.1(f) and all facts and circumstances relating to such exercise until
such information is made public by the Company.

 

(g)                                  Withdrawal and Cancellation

 

Any Requesting Holder may withdraw its Registrable Shares from a Demand
Registration at any time prior to effectiveness and any Demanding Stockholder
shall have the right to cancel a proposed Demand Registration of Registrable
Shares pursuant to this Section 2.1(g). Upon such cancellation, the Company
shall cease all efforts to secure registration and such Demand Registration
shall not be counted as a Demand Registration under this Agreement for any
purpose so long as the Demanding Stockholder pay all expenses (including the
expenses of the Company) of such cancelled Demand Registration; provided, that
if, at the time of such cancellation, the Demanding Stockholder shall have
learned of a material adverse change in the condition, business, or prospects of
the Company from that known to the Demanding Stockholder at the time of the
Demand Request and shall have immediately cancelled the Demand Registration due
to such material adverse change, then the Demanding Stockholder shall not be
required to pay any of such expenses and shall not forfeit its right to a Demand
Registration pursuant to this Section 2.1.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Inclusion of Other Securities

 

In any registration requested pursuant to this Section 2.1, the Company shall
not be permitted to register securities other than Registrable Shares for sale
for the account of any Person (including the Company), unless permitted to do so
by the written consent of the Holders of a majority of the Registrable Shares to
be sold in such registration.

 

Section 2.2            Piggyback Registrations

 

(a)                                 Right to Piggyback

 

Each time the Company proposes to register any class of its common stock (other
than pursuant to Section 2.1 or pursuant to an Excluded Registration) for sale
to the public (whether for the account of the Company or the account of any
security holder of the Company) (a “Piggyback Registration”), the Company shall
give prompt written notice to each Holder of Registrable Shares not less than
twenty (20) days prior to the anticipated filing date of the Company’s
registration statement.  Such notice shall offer each such Holder the
opportunity to include any or all of its Registrable Shares in such registration
statement, subject to the limitations contained in Section 2.2(b) hereof.  Each
Holder who desires to have its Registrable Shares included in such registration
statement shall so advise the Company in writing (stating the number of shares
desired to be registered) within fifteen (15) days after the receipt of such
notice from the Company.  Subject to Section 2.2(b) below, the Company shall
include in such registration statement all such Registrable Shares so requested
to be included therein; provided that the Company may at any time withdraw or
cease proceeding with any such registration if it shall at the same time
withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered and shall provide each
Requesting Holder with prompt written notice of such withdrawal or cessation;
provided, further that any Holder shall have the right to withdraw such Holder’s
request for inclusion of such Holder’s Registrable Shares in any registration
statement pursuant to this Section 2.2(a) by giving written notice to the
Company of such withdrawal ten (10) days prior to such registration statement
becoming effective.

 

(b)                                 Priority on Piggyback Registrations

 

(i)                                     If a Piggyback Registration is an
underwritten offering and was initiated by the Company, and if the managing
underwriters advise the Company that the inclusion of Registrable Shares or
other securities requested to be included in the registration statement would
cause an Adverse Effect, then the Company shall be required to include in such
registration statement, to

 

10

--------------------------------------------------------------------------------


 

the extent of the amount of securities that the managing underwriters advise may
be sold without causing such Adverse Effect, (A) first, the securities the
Company proposes to sell; (B) second, the Registrable Shares requested to be
included in such registration by any Holder thereof pro rata among such Holders
on the basis of the number of Registrable Shares requested to be registered by
each such Holder; and (C) third, any other securities requested to be included
in such registration. If, as a result of the provisions of this
Section 2.2(b)(i), any Holder shall not be entitled to include all Registrable
Shares in a registration that such Holder has requested to be so included, such
Holder may withdraw such Holder’s request to include Registrable Shares in such
registration statement.

 

(ii)                                  If a Piggyback Registration is an
underwritten offering and was initiated by any of the other security holders of
the Company (other than as set forth in Section 2.1) (the “Secondary Offering
Securityholders”), and if the managing underwriters advise the Company that the
inclusion of Registrable Shares and securities held by the Secondary Offering
Securityholders and any other holders of piggyback registration rights requested
to be included in the Registration Statement would cause an Adverse Effect, the
Company shall be required to include in such registration statement, to the
extent of the amount of securities that the managing underwriters advise may be
sold without causing such Adverse Effect, (A) first, the other securities
requested to be included by the Secondary Offering Securityholders, pro rata
among such Secondary Offering Securityholders on the basis of the number of such
other securities requested to be registered by each such Secondary Offering
Securityholder; (B) second, the Registrable Shares requested to be included in
such registration by any Holder thereof pro rata among such Holders on the basis
of the number of Registrable Shares requested to be registered by each such
Holder; and (C) third, any other securities requested to be included in such
registration (including securities to be sold for the account of the Company). 
If, as a result of the provisions of this Section 2.2(b)(ii), any Holder shall
not be entitled to include all Registrable Shares in a registration that such
Holder has requested to be so included, such Holder may withdraw such Holder’s
request to include Registrable Shares in such registration statement.

 

(iii)                               Notwithstanding any of the foregoing, the
provisions of Sections 2.2(b)(i) -(ii) shall not apply to a Piggyback
Registration that is a Shelf Registration.

 

(iv)                              No Holder may participate in any registration
statement in respect of a Piggyback Registration hereunder unless such Holder
(x) agrees to sell such Holder’s Registrable Shares on the basis provided in any
underwriting agreement in customary form approved by the Company and
(y) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents, each in

 

11

--------------------------------------------------------------------------------


 

customary form, reasonably required by the managing underwriters under the terms
of such underwriting agreements; provided that no such Holder shall be required
to make any representations or warranties, or give any indemnities, in
connection with any such registration other than representations and warranties,
or indemnities, as to (i) such Holder’s ownership of his, her or its Registrable
Shares to be transferred free and clear of all liens, claims, and encumbrances
created by such Holder, (ii) such Holder’s power and authority to effect such
transfer, and (iii) the accuracy and completeness of statements made in a
registration statement, prospectus or other document in reliance upon, and in
conformity with, written information prepared and furnished to the Company or
the managing underwriter(s) by such Holder pertaining exclusively to such
Holder; provided, further that any obligation of such Holder to indemnify any
Person pursuant to any such underwriting agreements shall be several, not joint
and several, among such Holders selling Registrable Shares, and such liability
shall be limited to the net amount received by such Holder from the sale of his,
her or its Registrable Shares pursuant to such registration (which amounts shall
include the amount of cash or the fair market value of any assets, including
shares of Common Stock, received in exchange for the sale or exchange of such
Registrable Shares or that are the subject of a distribution), and the relative
liability of each such Holder shall be in proportion to such net amounts.

 

(c)                                  Selection of Underwriters and Counsel

 

Subject to Section 2.1(c), if any Piggyback Registration is an underwritten
offering initiated by the Company or another security holder of the Company, the
Company or such other securityholder shall select an investment banking firm or
firms to manage the offering.  The Holders of a majority of the Registrable
Shares included in any Piggyback Registration shall have the right to select
one (1) counsel for the Requesting Holders.

 

(d)                                 Effect on Demand Registrations

 

No registration of the Registrable Shares effected under this Section 2.2 shall
relieve the Company of its obligation to effect a registration of Registrable
Shares pursuant to Section 2.1. As of the date of this Agreement, the Company
has not entered into any agreement providing any Person with registration rights
with respect to securities of the Company that are more favorable in any respect
than, or that otherwise would conflict with, the rights granted under this
Article 2.  From and after the date of this Agreement, the Company shall not,
with respect to the Company’s securities, enter into any agreement or
arrangement, take any action, or permit any change to occur that violates or
subordinates the rights expressly granted to the Holders in this Agreement.

 

12

--------------------------------------------------------------------------------


 

Section 2.3            SEC Registration Statements

 

(a)                                 The Company shall use its commercially
reasonable efforts to cause any Demand Registrations to be registered on
Form S-3 (or any successor form), if applicable, once the Company becomes
eligible to use Form S-3.  If the Company is not then eligible under the
Securities Act to use Form S-3, such Demand Registrations shall be registered on
the form for which the Company then qualifies.  The Company shall use its
commercially reasonable efforts to become and remain eligible to use Form S-3.

 

(b)                                 All such registration statements shall
comply with applicable requirements of the Securities Act, and, together with
each prospectus included, filed or otherwise furnished by the Company in
connection therewith, shall not contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

 

Section 2.4            Holdback Agreements

 

(a)                                 The Company agrees (i) not to effect any
public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, except
pursuant to Excluded Registrations, during the seven (7) days prior to the
effective date of any registration statement in connection with a Demand
Registration or Piggyback Registration and thereafter until the date on which
all of the Registrable Shares subject to such registration statement have been
sold (not to exceed ninety (90) days, as required by the underwriters managing
the offering, subject to extension in connection with any earnings release or
other release of material information pursuant to FINRA Rule 2711(f) to the
extent applicable) and (ii) if requested by the managing underwriters, to use
commercially reasonable efforts to cause each director and executive officer to
agree not to effect any public sale or distribution (including sales pursuant to
Section 144) of any such securities during such period (except as part of such
underwritten registration, if otherwise permitted); provided that the foregoing
described holdback shall not apply to the extent that the managing underwriters
of such offering otherwise agree or, in the event a registration statement does
not relate to an underwritten offering with respect to clause (i), if the
holders of a majority of such Registrable Shares consent thereto.

 

(b)                                 If any Holders of Registrable Shares notify
the Company in writing that they intend to effect an underwritten sale of Common
Stock registered pursuant to a Shelf Registration, the Company agrees (i) not to
effect any public sale or distribution of its equity securities, or any
securities convertible into or exchangeable or exercisable for its equity
securities, except pursuant to Excluded Registrations, during the seven (7) days
prior to and during the ninety (90)-day period beginning on the filing of the
prospectus supplement with respect to such offering (subject to extension in
connection with any earnings release or other release of material information
pursuant to FINRA Rule 2711(f) to the extent applicable); and (ii) if requested
by the managing underwriters, to use

 

13

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause each director and executive officer to
agree not to effect any public sale or distribution (including sales pursuant to
Section 144) of any such securities during such period (except as part of such
underwritten registration, if otherwise permitted); provided that the foregoing
described holdback shall not apply to the extent that the managing underwriters
of such offering otherwise agree.

 

(c)                                  Each Holder of Registrable Shares agrees,
in the event of an underwritten offering by the Company (whether for the account
of the Company or otherwise), not to effect any public sale or distribution of
any Registrable Shares, or any securities convertible into or exchangeable or
exercisable for such Registrable Shares, including any sale pursuant to Rule 144
(except as part of such underwritten offering), during the seven (7) days prior
to and ending up to ninety (90) days after the date of the final prospectus.

 

Section 2.5            Registration Procedures

 

Whenever any Holder has requested that any Registrable Shares be registered
pursuant to this Agreement, the Company shall as expeditiously as possible, but
subject to the other provisions of this Agreement:

 

(a)                                 prepare and file with the SEC by the
Required Filing Date a registration statement on the appropriate form under the
Securities Act with respect to such Registrable Shares and use its commercially
reasonable efforts to cause such registration statement to become effective as
soon as practicable after the initial filing thereof; provided that as far in
advance as practicable before filing such registration statement or any
amendment or supplement thereto or the prospectus used in connection therewith,
the Company shall furnish to the selling Holders copies, the underwriters (if
any) and counsel for the underwriters (if any) of reasonably complete drafts of
all such documents prepared to be filed (including exhibits and documents that
are to be incorporated by reference into the registration statement, amendment
or supplement), and any such Holder, underwriter (if any) and their respective
counsel shall have a reasonable opportunity to provide comments to any
information contained therein, and the Company shall make any corrections or
other amendments reasonably requested by such Holder or underwriter (if any), or
their respective counsel, with respect to such information prior to filing any
such registration statement, amendment or supplement;

 

(b)                                 except in the case of a Shelf Registration,
prepare and file with the SEC such amendments, post-effective amendments, and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period of not less than one hundred and eighty (180) days (or such lesser
period as is necessary for the underwriters in an underwritten offering to sell
unsold allotments) and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

 

14

--------------------------------------------------------------------------------


 

(c)                                  in the case of a Shelf Registration,
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Shares subject thereto during the Effectiveness Period;

 

(d)                                 furnish to each Holder selling Registrable
Shares and the underwriters, if any, of the securities being registered such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus), any documents incorporated
by reference therein and such other documents as such Holder or underwriters may
reasonably request in order to facilitate the disposition of the Registrable
Shares owned by such Holder or the sale of such securities by such underwriters
(it being understood that, subject to this Section 2.5 and the requirements of
the Securities Act and applicable state securities laws, the Company consents to
the use of the prospectus and any amendment or supplement thereto by each such
Holder and the underwriters in connection with the offering and sale of the
Registrable Shares covered by the registration statement of which such
prospectus, amendment or supplement is a part);

 

(e)                                  use its commercially reasonable efforts to
register or qualify such Registrable Shares under such other securities or “blue
sky” laws of such jurisdictions as any Holder thereof or the managing
underwriters reasonably request; use its commercially reasonable efforts to keep
each such registration or qualification (or exemption therefrom) effective
during the period in which such registration statement is required to be kept
effective; and do any and all other acts and things which may be reasonably
necessary or advisable to enable each such Holder to consummate the disposition
of the Registrable Shares owned by such Holder in such jurisdictions; provided
that, except as may be required by the Securities Act, the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any such jurisdiction where it is not at such
time so subject or (iii) consent to general service of process in any such
jurisdiction where it is not at such time so subject;

 

(f)                                   promptly notify each Holder of such
Registrable Shares and each underwriter, if any, in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed and, with respect to a registration statement or any post-effective
amendment, when the same has become effective; (ii) of the issuance by any state
securities or other regulatory authority of any order suspending the
qualification or exemption from qualification of any of the Registrable Shares
under state securities or “blue sky” laws or the initiation or

 

15

--------------------------------------------------------------------------------


 

threat of initiation of any proceedings for that purpose; and (iii) if such
registration statement or related prospectus, at the time it or any amendment
thereto became effective or at any time such prospectus is required to be
delivered under the Securities Act, contained an untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, upon the discovery by
the Company of such material misstatement or omission or of the happening of any
event as a result of which the Company believes there would be such a material
misstatement or omission; provided that, in the case of clause (iii), promptly
after delivery of such notice, the Company shall, as the case may be,
(x) prepare and file with the SEC a post-effective amendment to such
registration statement and use its commercially reasonable efforts to cause such
amendment to become effective so that such registration statement, as so
amended, shall not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (y) prepare and
furnish a supplement or amendment to such prospectus so that, as thereafter
deliverable to the purchasers of such Registrable Shares, such prospectus shall
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(g)                                  permit (i) any selling Holder that, in such
Holder’s reasonable judgment, may be deemed to be an underwriter or a
controlling person of the Company (in each case, within the meaning of the
Securities Act) and (ii) any selling Holder holding, or representing Holders of,
a majority of the Registrable Shares included in such registration statement, to
participate in the preparation of such registration statement or related
prospectus and reasonably incorporate any information about such Holder
furnished to the Company by such Holder that, in the reasonable judgment of the
Company, should be included;

 

(h)                                 make reasonably available senior management
of the Company, as selected by the Holders of a majority of the Registrable
Shares included in such registration, to assist in the marketing of the
Registrable Shares covered by such registration, including the participation of
such members of the Company’s senior management in road show presentations and
other customary marketing activities, including “one on one” meetings with
prospective purchasers of the Registrable Shares to be sold in the underwritten
offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto, in each case to the same extent as if the Company were engaged in a
primary registered offering of its capital stock; provided that such assistance
does not unduly interfere with the normal operations of the Company in the
ordinary course of business, consistent with past practice;

 

(i)                                     otherwise (i) comply in all material
respects, or continue to comply in all material respects with, all applicable
rules and regulations of the SEC, including the Securities Act and the Exchange
Act, (ii) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any

 

16

--------------------------------------------------------------------------------


 

similar or analogous rule promulgated under the Securities Act, at all times
during the term of this Agreement, (iii) file with the Commission, in a timely
manner, all reports and other documents required of the Company under the
Exchange Act and (iv) use commercially reasonable efforts to make generally
available to the Company’s security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, as
soon as reasonably practicable, but no later than thirty (30) days after the end
of the twelve (12)-month period beginning with the first day of the Company’s
first fiscal quarter commencing after the effective date of a registration
statement, which earnings statement shall cover said twelve (12)-month period;
provided that such requirement shall be deemed satisfied if the Company timely
files complete and accurate information on Forms 10-Q, 10-K and 8-K under the
Exchange Act as required thereby and otherwise complies with Rule 158 under the
Securities Act;

 

(j)                                    in the case of an underwritten offering,
if requested by the managing underwriters or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters or such selling Holder reasonably
requests to be included therein, including with respect to the Registrable
Shares being sold by such selling Holder, the purchase price being paid therefor
by the underwriters and with respect to any other terms of the underwritten
offering of the Registrable Shares to be sold in such offering, and promptly
make all required filings of such prospectus supplement or post-effective
amendment;

 

(k)                                 cooperate with the selling Holders and the
managing underwriters to facilitate the timely preparation and delivery of
certificates representing securities sold under any registration statement,
which certificates shall not bear any restrictive legends unless required under
applicable law, and enable such securities to be in such denominations and
registered in such names as the managing underwriters or such selling Holders
may request and keep available and make available to the Company’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates;

 

(l)                                     promptly make available for inspection
by any selling Holder and any underwriter participating in any disposition
pursuant to any registration statement, and any attorney, accountant or other
agent or representative retained by any such selling Holder or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such Inspector in connection with such registration statement; provided that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any

 

17

--------------------------------------------------------------------------------


 

information under this subparagraph (l) if (i) the Company reasonably determines
in good faith, after consultation with outside counsel, that to do so would
cause the Company to forfeit an attorney-client privilege that was applicable to
such information or (ii) if either (A) the Company has requested and been
granted from the SEC confidential treatment of such information contained in any
filing with the SEC or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing, unless prior to furnishing any such
information with respect to clause (ii) such selling Holder requesting such
information agrees to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further that each selling
Holder agrees that it shall, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential;

 

(m)                             furnish to each selling Holder and the
underwriter, if any, copies of (i) an opinion or opinions of counsel to the
Company and updates thereof covering the matters customarily covered in opinions
requested in underwritten offerings, and (ii) a comfort letter or comfort
letters and updates thereof from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions and comfort letters by underwriters in connection with underwritten
offerings as the selling Holders of a majority of the Registrable Shares
included in such offering or the underwriters therefor reasonably request;

 

(n)                                 cause the Registrable Shares included in any
registration statement to be listed on each securities exchange or national
quotation system, if any, on which similar securities issued by the Company are
then listed or quoted, and cause to be satisfied all requirements and conditions
of such securities exchange or national quotation system to the listing or
quoting of such securities that are reasonably within the control of the
Company;

 

(o)                                 provide a transfer agent and registrar for
all Registrable Shares registered hereunder not later than the effective date of
the registration statement related thereto;

 

(p)                                 use its commercially reasonable efforts to
cause Registrable Shares covered by such registration statement to be registered
with or approved by such other Governmental Authorities as may be necessary to
enable the sellers thereof to consummate the disposition of such Registrable
Shares;

 

(q)                                 promptly notify each selling Holder promptly
of any written comments by the SEC or any request by the SEC for the amending or
supplementing of such registration statement or prospectus or for additional
information;

 

18

--------------------------------------------------------------------------------


 

(r)                                    if applicable, enter into an underwriting
agreement for such offering, such agreement to contain such representations and
warranties by the Company and such other terms and provisions as are customarily
contained in underwriting agreements with respect to that offering, including
indemnities and contribution to the effect and to the extent provided in
Section 2.8 and the provision of opinion of counsel and accountants’ letters to
the effect and to the extent provided in Section 2.5(n) and enter into any other
such customary agreements and take all such other actions as the Holders of a
majority of the Registrable Shares covered by the registration statement or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Shares.  The selling Holders shall be parties to
any such underwriting agreement, and the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such selling Holders;

 

(s)                                   make every reasonable effort to prevent
the entry of any order suspending the effectiveness of the registration
statement and, in the event of the issuance of any such stop order, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any security included in such registration statement for
sale in any jurisdiction, the Company shall use commercially reasonable efforts
promptly to obtain the withdrawal of such order;

 

(t)                                    provide a CUSIP number for all
Registrable Shares not later than the effective date of the registration
statement with respect thereto;

 

(u)                                 in connection with an underwritten offering,
make such representations and warranties to the selling Holders of such
Registrable Shares and the underwriters with respect to the Registrable Shares
and the registration statement as are customarily made by issuers to
underwriters in primary underwritten offerings and deliver such documents and
certificates as may be reasonably requested by each seller of Registrable Shares
covered by the registration statement and by the underwriters to evidence
compliance with such representations and warranties and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company; and

 

(v)                                 advise each selling Holder, promptly after
it shall receive notice or obtain knowledge thereof, of the issuance or threat
of issuance of any stop order by the SEC suspending the effectiveness of such
registration statement or the initiation or threatening of any proceeding for
such purpose and promptly use its commercially reasonable efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued.

 

19

--------------------------------------------------------------------------------


 

Section 2.6            Suspension of Dispositions

 

Each Holder agrees by acquisition of any Registrable Shares that, upon receipt
of any notice (a “Suspension Notice”) from the Company of the happening of any
Material Disclosure Event and an approximation of the anticipated delay, such
Holder shall promptly discontinue such Holder’s disposition of Registrable
Shares (but such Holder may settle any such sales of Registrable Shares) until
such Holder’s receipt of the copies of the supplemented or amended prospectus,
or until it is advised in writing by the Company (the “Advice”) that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the prospectus, and,
if so directed by the Company, such Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Shares current at the time of receipt
of such notice.  In the event the Company shall give any Suspension Notice, the
time period regarding the effectiveness of registration statements set forth in
Sections 2.5(b) and 2.5(c) hereof shall be extended by the number of days during
the period from and including the date of the giving of the Suspension Notice to
and including the date when each seller of Registrable Shares covered by such
registration statement shall have received the copies of the supplemented or
amended prospectus or the Advice (such period, a “Suspension Period”).  The
Company shall use its commercially reasonable efforts and take such actions as
are reasonably necessary to render the Advice as promptly as practicable and
shall, as promptly as practicable after the expiration of the Suspension Period,
(a) provide notice to each Holder that the Suspension Period has expired,
(b) terminate any suspension of sales it has put into effect and (c) take such
other actions necessary to permit registered sales of Registrable Shares as
required or contemplated by this Agreement, including, if necessary, preparing
and filing a post-effective amendment or supplement to the registration
statement or the prospectus or any document incorporated therein by reference,
or filing any required document so that, as thereafter delivered to purchasers
of the Registrable Shares included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  Notwithstanding anything herein to the contrary, the
Company shall not be entitled to more than two (2) Suspension Periods during any
consecutive twelve (12)-month period, which Suspension Periods shall have
durations of not more than ninety (90) days in the aggregate; provided that a
Suspension Period shall automatically expire upon the public disclosure of the
information to which the Material Disclosure Event relates.

 

Section 2.7            Registration Expenses

 

Except as otherwise provided in this Agreement, the Company shall pay all
reasonable, out-of-pocket fees and expenses incident to any Demand Registration
or Piggyback Registration, including all expenses incident to the Company’s
performance of or compliance with this Article 2, all registration and filing
fees, all internal fees and expenses of the Company, all fees and expenses
associated with filings required to be made with any applicable Governmental
Authority, as may be required by the rules and regulations of such Governmental
Authority, fees and expenses of compliance with securities or “blue sky” laws
(including reasonable fees and disbursements of counsel in connection with “blue
sky” qualifications of the Registrable Shares), printing expenses (including
expenses of printing certificates for the Registrable Shares in a form eligible
for deposit with Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by a Holder of Registrable Shares),
messenger, duplicating, distribution and delivery expenses, the expense of any
annual audit or quarterly review, the expense of any liability insurance, the
fees and expenses incurred in connection with any listing or quotation of the
Registrable Shares, fees and expenses of counsel for the Company and fees

 

20

--------------------------------------------------------------------------------


 

and expenses of its independent certified public accountants (including the
expenses of any special audit or “cold comfort” letters required by or incident
to such performance), the fees and expenses of any special experts retained by
the Company in connection with such registration and the reasonable fees and
expenses of any one (1) counsel for all Holders participating in such
registration shall be paid for by the Company, which counsel shall be selected
in accordance with Section 2.1(c) or Section 2.2(c), as applicable.  Any
underwriting discounts, commissions, fees or stock transfer taxes attributable
to the sale of the Registrable Shares shall be borne by the Holders pro rata on
the basis of the number of shares so registered whether or not any registration
statement becomes effective, and the fees and expenses of any counsel,
accountants, or other persons retained or employed by any Holder (other than as
set forth in the preceding sentence) shall be borne by such Holder.

 

Section 2.8            Indemnification

 

(a)                                 The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by applicable law, each Holder of
Registrable Shares, its Affiliates, any underwriter for such Holder or
Affiliate, and each of their respective employees, advisors, agents,
representatives, partners, members, officers and directors and each other Person
who controls such seller, its securities or any such participating Person
(within the meaning of the Securities Act or the Exchange Act) and any agent or
investment advisor thereof (collectively, the “Covered Persons”) against, and
reimburse, (i) any and all losses, claims, damages, amounts paid in settlement,
liabilities and expenses, joint or several (including reasonable attorneys’ fees
and disbursements, other than to the extent limited by Section 2.8(c) and (d)),
based upon, arising out of, related to or resulting from (A) any untrue or
alleged untrue statement of a material fact contained in any registration
statement, any Disclosure Statement, any prospectus, preliminary prospectus or
Issuer Free Writing Prospectus included therein or any amendment or supplement
thereto, or any document incorporated by reference therein, or (B) any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading or (C) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law; (ii) any and all losses,
claims, damages, amounts paid in settlement, liabilities and expenses
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation or investigation or proceeding by any governmental
agency or body, commenced or threatened, or of any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement, omission
or violation or alleged untrue statement, omission or violation; and (iii) any
and all costs and expenses (including reasonable fees and disbursements of
counsel) as may be reasonably incurred in investigating, preparing, or defending
against any litigation, or investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon,
arising out of, related to or resulting from any such untrue statement or
omission or alleged untrue statement or omission, or such violation of the
Securities Act or the Exchange Act, to the extent that any such expense or cost
is not paid under clauses (i) or (ii) above; except insofar as

 

21

--------------------------------------------------------------------------------


 

any such statements or omissions are caused by or contained in written
information furnished to the Company by or on behalf of such Holder or any
Covered Person specifically for inclusion in such registration statement,
prospectus, preliminary prospectus, any Disclosure Package, Issuer Free Writing
Prospectus, amendment or supplement thereto, including any notice and
questionnaire.

 

(b)                                 In connection with any registration
statement in which a Holder of Registrable Shares is participating pursuant to
this Article 2, each Holder shall furnish to the Company such written
information and affidavits regarding such Holder, the Registrable Shares and the
intended distribution thereof as shall be reasonably required to effect the
registration of such Holder’s Registrable Shares, and, to the fullest extent
permitted by applicable law, each such Holder shall indemnify the Company, and
its officers and directors and each other Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) and any other
Holder selling Registrable Shares in such registration statement, against any
and all losses, claims, damages, liabilities and expenses, joint or several
(including reasonable attorneys’ fees and disbursements, other than to the
extent limited by Section 2.8(c) and (d)), based upon, arising out of, related
to or resulting from any untrue or alleged untrue statement of a material fact
contained in any registration statement, any prospectus, preliminary prospectus,
Disclosure Package or Issuer Free Writing Prospectus included therein or any
amendment or supplement thereto, or any document incorporated by reference
therein, or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission is contained in any written information furnished
by such Holder specifically stating that it has been provided for inclusion in
such registration statement, prospectus, preliminary prospectus, Disclosure
Package or Issuer Free Writing Prospectus or amendment or supplement thereto, or
document incorporated by reference therein; provided that the obligation to
indemnify shall be several, not joint and several, among such Holders of
Registrable Shares, and the liability of each such Holder of Registrable Shares
shall be in proportion to, and shall be limited to, the net amount of proceeds
received by such Holder from the sale of Registrable Shares pursuant to such
registration statement.

 

(c)                                  Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification; provided that the failure
to give such notice shall not limit the rights of such Person or relieve the
indemnifying party from any liability that it may have under subsection (a) and
(b) above unless and only to the extent that failure to give such notice
materially prejudices the indemnifying party; and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and any indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ

 

22

--------------------------------------------------------------------------------


 

separate counsel and to participate in the defense of such claim at the expense
of such indemnified person, unless (x) the indemnifying party has agreed to pay
such fees or expenses or (y) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person.  If such defense is not assumed by the indemnifying party when permitted
hereunder, the indemnified party shall be entitled to assume and control such
defense and to settle and agree to pay in full such claim without the consent of
the indemnifying party without prejudice to the ability of the indemnified party
to enforce its claim for indemnification against the indemnifying party
hereunder.

 

(d)                                 Except as otherwise provided in the
preceding paragraph, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent,
which consent shall not be unreasonably withheld or delayed.  If such defense is
assumed by the indemnifying party pursuant to the provisions hereof, such
indemnifying party shall not settle or otherwise compromise the applicable claim
(i) unless (A) such settlement or compromise contains a full and unconditional
release of the indemnified party and (B) such settlement or compromise does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of the indemnified party or (ii) if such settlement or
compromise provides for injunctive or other non-monetary relief, in each case,
unless the indemnified party otherwise consents in writing.  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one (1) counsel
for all parties indemnified by such indemnifying party with respect to such
claim, unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.

 

(e)                                  Each party hereto agrees that, if for any
reason the indemnification provisions contemplated by Section 2.8(a) or
Section 2.8(b) are unavailable or insufficient to hold harmless an indemnified
party in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses (or actions in
respect thereof) (i) in such proportion as is appropriate to reflect the
relative benefits received by the indemnifying party and the indemnified party
from the offering of Registrable Shares (taking into account the portion of the
proceeds of the offering realized by each such party), or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, or provides a lesser
sum to the indemnified party than the amount hereinafter calculated in this
clause (ii), in such proportion as is appropriate not only to reflect the
relative benefits referred to in clause (i), but also the relative fault of the
indemnifying party and the indemnified party, respectively, in connection with
the actions or omissions that resulted in the losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative fault of such

 

23

--------------------------------------------------------------------------------


 

indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.  The parties hereto agree that it
would not be just and equitable if contribution pursuant to this
Section 2.8(e) were determined by pro rata allocation (even if the Holders or
any underwriters or all of them were treated as one (1) entity for such purpose)
or by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.8(e).  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses (or actions in respect thereof) referred to above shall be deemed to
include (subject to any limitation set forth thereon) any legal or other fees or
expenses reasonably incurred by such indemnified party in connection with
investigating or, except as provided in Section 2.8(c) and (d), defending any
such action, proceeding or claim.  Notwithstanding the provisions of this
Section 2.8(e), no Holder shall be required to contribute an amount greater than
the dollar amount by which the net proceeds received by such Holder with respect
to the sale of any Registrable Shares exceeds the amount of damages that such
Holder has otherwise been required to pay by reason of any and all untrue or
alleged untrue statements of material fact or omissions or alleged omissions of
material fact made in any registration statement, prospectus or preliminary
prospectus or any amendment supplement thereto, or any document incorporated by
reference therein, related to such sale of Registrable Shares.  No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations in this
Section 2.8(e) to contribute shall be several in proportion to the amount of
Registrable Shares registered by them and not joint and several.

 

If indemnification is available under this Section 2.8, the indemnifying parties
shall indemnify each indemnified party to the fullest extent provided in
Section 2.8(a) and Section 2.8(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.8(e) subject, in the case of the Holders, to the
limits set forth in Section 2.8(b).

 

(f)                                   The indemnification and contribution
provided for under this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party or
any officer, director, or controlling Person of such indemnified party and shall
survive the transfer of securities and the termination of this Agreement.

 

(g)                                  As used in this Section 2.8, the terms
“officers” and “directors” shall include the direct or indirect partners,
members or managers of Holders of Registrable Shares that are partnerships or
limited liability companies, as the case may be.

 

24

--------------------------------------------------------------------------------


 

Section 2.9            Transfer of Registration Rights

 

Provided that the Company is given prompt written notice by the Holder of
Registrable Shares of any transfer of Registrable Shares by such Holder of
Registrable Shares stating the name and address of the transferee of such
Registrable Shares and identifying the securities with respect to which the
rights under this Article 2 are being assigned, the rights of such Holder of
Registrable Shares under this Article 2 may be transferred in whole or in part
at any time to any such transferee, so long as such transfer of securities is in
accordance with all applicable state and federal securities laws and
regulations, with the Certificate of Incorporation of the Company, with this
Agreement and the provisions of any other instruments executed by and among each
of the parties hereto, and such transferee agrees in writing to be bound by the
terms of this Agreement by executing and delivering a Joinder Agreement in the
form of Exhibit A hereto (the “Joinder Agreement”).  The Company shall be
responsible for the expenses of registration in accordance with Section 2.7 of
any transferee or assignee pursuant to this Section 2.9 to the same extent as
the original transferor.

 

Section 2.10         Rule 144

 

The Company shall timely file (taking into account all valid extensions) the
reports required to be filed by it under the Securities Act and the Exchange Act
(or, if the Company is not required to file such reports, shall, upon the
request of the Holders, make publicly available information substantially
similar to the type of information that would be required if the Company was
subject to rules under the Securities Act and the Exchange Act) and shall take
such further action as the Holders may reasonably request, in each case to the
extent required from time to time to enable the Holders to sell Common Stock
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

Section 2.11         Applicability of Rights to Holders in the Event of an
Acquisition

 

In the event the Company merges into, consolidates with, sells substantially all
of its assets to or otherwise becomes an Affiliate of a Person pursuant to a
transaction or series of related transactions in which members of the Holders
receive equity securities of such Person (or of any Affiliate of such Person) in
exchange for shares of Common Stock held by such Holders, all of the rights of
the Holders set forth in this Agreement shall continue in full force and effect
and shall apply to the Person the equity securities of which are received by
such Holders pursuant to such transaction or series of related transactions. 
The Company agrees that the Company shall not enter into any agreement that has
the effect set forth in the first clause of the preceding sentence unless such
Person agrees to be bound by the foregoing provision.

 

ARTICLE 3
TERMINATION

 

Section 3.1            Termination

 

A particular Registrable Share held by a Holder shall cease to be a Registrable
Share: (a) when a registration statement covering such Registrable Share has
been declared effective under the Securities Act by the SEC and such Registrable
Share has been disposed of pursuant to such effective registration statement,
(b) upon the commencement of a period when the entire amount

 

25

--------------------------------------------------------------------------------


 

of the Registrable Shares owned by such Holder is available to be sold in a
single sale without any restriction pursuant to Rule 144 as determined by the
counsel to the Company pursuant to a written opinion letter, addressed to the
Company’s transfer agent to such effect, or (c) when such Registrable Share is
proposed to be sold or distributed by a Person not entitled to the registration
rights granted by this Agreement. In connection with the preceding sentence,
such Holder shall no longer be required for purposes of amending this Agreement
and shall no longer be deemed a Holder of Registrable Shares for purposes of
receiving any required notices hereunder.  This Agreement may be terminated at
any time by the written agreement of Holders of at least 90% of all Registrable
Shares then outstanding.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1            Whole Agreement

 

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof.

 

Section 4.2            Successors and Assigns

 

Except as otherwise provided herein, no party hereto may assign, directly or
indirectly, by operation of law or otherwise, any of its respective rights or
delegate any of its responsibilities, liabilities or obligations under this
Agreement, without the prior written consent of each other party hereto.

 

Section 4.3            Amendment and Waiver

 

Except as otherwise provided herein and other than as a result of the execution
and delivery of a Joinder Agreement, no amendment, alteration or modification of
this Agreement or waiver of any provision of this Agreement shall be effective
against the Company or the Holders unless such amendment, alteration,
modification or waiver is approved in writing by the Company, Fireman and the
Holders of a majority of the Registrable Shares not held by Fireman; provided,
however, that no amendment, alteration, modification or waiver of the rights of
any Holder who has a right to a Demand Registration may be made without such
Holder’s prior written consent if such amendment, alteration, modification or
waiver would have an Adverse Effect on such Holder’s rights under this
Agreement.  The failure of any party to enforce any provision of this Agreement
shall not be construed as a waiver of such provision and shall not affect the
right of such party thereafter to enforce each provision of this Agreement in
accordance with its terms.

 

Section 4.4            Severability

 

If any provision of this Agreement, including any phrase, sentence, clause,
Section or subsection, is inoperative or unenforceable for any reason, such
circumstances shall not have the effect of rendering the provision in question
inoperative or unenforceable in any other case or circumstance, or of rendering
any other provision or provisions herein contained invalid, inoperative, or
unenforceable to any extent whatsoever. If any provision of this Agreement shall

 

26

--------------------------------------------------------------------------------


 

be adjudged to be excessively broad as to duration, geographical scope, activity
or subject, the parties hereto intend that such provision shall be deemed
modified to the minimum degree necessary to make such provision valid and
enforceable under applicable law and that such modified provision shall
thereafter be enforced to the fullest extent possible.

 

Section 4.5            Remedies

 

The Parties agree that money damages or other remedy at law would not be a
sufficient or adequate remedy for any breach or violation of, or a default
under, this Agreement by them and that, in addition to all other remedies
available to them, each of them shall be entitled to an injunction restraining
such breach, violation or default or threatened breach, violation or default and
to any other equitable relief including, without limitation, specific
performance without bond or other security being required.

 

Section 4.6            No Third Party Beneficiaries

 

Nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the Parties (including any permitted transferees
that hereafter become Parties in accordance with Section 2.9) to this Agreement,
or any of their respective successors and permitted assigns any legal or
equitable right, remedy or claim under or in respect of any agreement or
provision contained herein.

 

Section 4.7            Counterparts

 

This Agreement may be executed in several counterparts (including by facsimile,
.pdf or other electronic transmission), each of which shall be deemed an
original and all of which shall together constitute one and the same instrument.

 

Section 4.8            Notices

 

(a)                                 Any notice or other communication in
connection with this Agreement (each, a “Notice”) shall be:

 

(i)                                     in writing in English; and

 

(ii)                                  delivered by hand, fax, registered post or
by courier using a nationally recognized overnight delivery or courier company.

 

(b)                                 Notices to the Company shall be sent to at
the following address, or such other person or address as the Company may notify
to the stockholders from time to time:

 

Joe’s Jeans, Inc.

2340 South Eastern Avenue

Commerce, CA 90040

Attn:

Fax:

 

27

--------------------------------------------------------------------------------


 

(c)                                  Notices to the Holders shall be sent to
such Holders at the addresses set forth on Exhibit B hereto or as provided on
any Joinder Signature Page, as applicable, or such other addresses as the
applicable Holder may notify the Company in writing from time to time in
accordance with this Section 4.8.

 

(d)                                 A Notice shall be effective upon receipt and
shall be deemed to have been received:

 

(i)                                     at the time of delivery, if delivered by
hand, registered post or courier; and

 

(ii)                                  at the expiration of two (2) hours after
completion of the transmission, if sent by electronic transmission;

 

provided that if a Notice would become effective under the above provisions
after 5.30 p.m. on any Business Day, then it shall be deemed instead to become
effective at 9.30 a.m. on the next Business Day.  References in this Agreement
to time are to local time at the location of the addressee as set out in the
Notice.

 

(e)                                  Subject to the foregoing provisions of this
Section 4.8, in proving service of a Notice, it shall be sufficient to prove
that the envelope containing such Notice was properly addressed and delivered by
hand, registered post, overnight delivery service or courier to the relevant
address pursuant to the above provisions or that the electronic transmission
report (call back verification) states that the communication was properly sent
or an e-mail was timely and properly sent attaching a copy of the subject notice
as a .pdf.

 

Section 4.9            Governing Law and Venue; Waiver of Jury Trial

 

(a)                                 THIS AGREEMENT AND ALL DISPUTES BETWEEN THE
PARTIES UNDER OR RELATING TO THIS AGREEMENT OR THE FACTS AND CIRCUMSTANCES
LEADING TO ITS EXECUTION AND DELIVERY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
WILL BE GOVERNED BY AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

(b)                                 ANY ACTION, SUIT OR PROCEEDING SEEKING TO
ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL ONLY BE
BROUGHT IN ANY FEDERAL COURT LOCATED IN THE STATE OF DELAWARE OR ANY DELAWARE
STATE COURT, AND EACH PARTY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH
ACTION, SUIT OR PROCEEDING AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF

 

28

--------------------------------------------------------------------------------


 

ANY SUCH, ACTION, SUIT OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM; PROVIDED, HOWEVER, THAT ANY ACTION, SUIT OR PROCEEDING, SEEKING TO
ENFORCE A FINAL JUDGMENT RENDERED IN SUCH COURT MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION. PROCESS IN ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD, WHETHER WITHIN OR WITHOUT THE
JURISDICTION OF ANY SUCH COURT. WITHOUT LIMITING THE FOREGOING, SERVICE OF
PROCESS ON SUCH PARTY AS PROVIDED IN SECTION 4.8 SHALL BE DEEMED EFFECTIVE
SERVICE OF PROCESS ON SUCH PARTY.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION OR DISPUTE DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
EACH PARTY REPRESENTS AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS SECTION 4.9.  IN THE
EVENT OF LITIGATION THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

(This space intentionally left blank)

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

JOE’S JEANS, INC.

 

 

 

 

 

By:

\s\ Marc B. Crossman

 

Name:

Marc B. Crossman

 

Title:

President & CEO

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

Investors:

 

 

 

Fireman Capital CPF Hudson Co-Invest LP

 

 

 

By:

\s\ Dan Fireman

 

Name:

Dan Fireman

 

Title:

Managing Partner

 

 

 

\s\ Peter Kim

 

Peter Kim

 

 

 

\s\ Paul Cardenas

 

Paul Cardenas

 

 

 

\s\ Barbara Cook

 

Barbara Cook

 

 

 

\s\ Ben Taverniti

 

Ben Taverniti

 

 

 

\s\ Chris Lynch

 

Chris Lynch

 

 

 

\s\ Tony Chu

 

Tony Chu

 

 

 

\s\ Robert Spellman

 

Robert Spellman

 

 

 

\s\ Hamilton South

 

Hamilton South

 

 

 

\s\ Marla Sabo

 

Marla Sabo

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

JOINDER SIGNATURE PAGE

 

The undersigned hereby (i) joins as a “Holder” in the Registration Rights
Agreement, dated as of [·], 2013 (as the same shall be amended from time to
time), by and among the parties set forth on the signature page thereto and any
other signatories added thereafter (the “Registration Rights Agreement”),
(ii) authorizes this signature page to be attached as a counterpart of such
Registration Rights Agreement, and (iii) agrees to be bound by, and shall be
entitled to the benefits of, such Registration Rights Agreement.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE ADDRESSES

 

--------------------------------------------------------------------------------